Exhibit 10.5
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is made and entered into
as of November 18, 2008, by and among: Lime Energy Co., a Delaware corporation
(“Lime”), and certain stockholders of Advanced Biotherapy, Inc., a Delaware
corporation (the “Company”) listed in Schedule A (each a “Seller,” collectively
the “Sellers”).
Recitals
     A.  The Sellers are holders of outstanding shares of common stock, par
value $0.001 per share (“Company Common Stock”) of the Company and each Seller
is the record holder and has sole voting power over such number of shares of
Company Common Stock as is set forth opposite such Seller’s name on Schedule A 
(the “Shares”).
     B. Lime desires to purchase from Sellers and Sellers desire to sell to
Lime, all of the Shares owned by Sellers, in exchange for shares of Lime’s
common stock, par value $0.0001 per share (the “Lime Common Stock”) at an
exchange ratio (the “Exchange Ratio”) set forth on Schedule B (the
“Transaction”).
     C. Under the Marketplace Rules of The NASDAQ Stock Market, Inc. (the
“Marketplace Rules”), the issuance of the Lime Common Stock pursuant to the
Transaction requires the approval of the stockholders holding at least a
majority of the outstanding stock of Lime (the “Required Approval”).
     D. Lime intends to obtain the necessary approval of its stockholders by
written consent in lieu of meeting. To be effective, such approval must be
communicated to all of the Lime’s stockholders through an information statement
(the “Information Statement”) pursuant to Section 14(c) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Exchange Act”).
     E. Immediately after the closing of the Transaction, Lime will be the
beneficial holder of 90% or more of the issued and outstanding Company Common
Stock.
     NOW, THEREFORE, in consideration of the mutual benefits to be derived from
this Agreement and of the representations, warranties, conditions, agreements
and promises contained in this Agreement, the parties agree as follows:
ARTICLE 1
DEFINITIONS
     Certain capitalized terms used in this Agreement have the meanings set
forth below and other capitalized terms used in this Agreement are defined in
the Sections of this Agreement where they first appear. All capitalized terms
shall be equally applicable to both the singular and plural forms. Any agreement
referred to below shall mean such agreement as amended, supplemented and
modified from time to time to the extent permitted by the applicable provisions
thereof and by this Agreement.
     “Affiliate” shall mean, with respect to a Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with such Person. The term “Affiliated” has the meaning correlative to the
foregoing.

 



--------------------------------------------------------------------------------



 



“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization from or by a Governmental Body including any governmental
authorization in the form of (a) permit, license, certificate, franchise,
permission, variance, clearance, registration, qualification or authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any contract with any Governmental Body.
“Control,” “Controlled,” “Controlling” or “under common Control with” with
respect to any Person, means having the ability to direct the management and
affairs of such Person, whether through the ownership of voting securities, by
contract or otherwise, and such ability shall be deemed to exist when a Person
holds at least 50% of the outstanding voting securities of such Person.
“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.
“GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States, applied on a basis consistent with the basis on
which the financial statements referred to herein were prepared.
“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Entity and any court or other tribunal).
“Indemnification Agreement” refers to the agreements between the Company and
certain of its officers and directors, copies of which have been provided to
Lime.
“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of any
national securities exchange on which Lime Common Stock is listed). Reference to
any Legal Requirement means such Legal Requirement as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, and reference to any section or other provision of any Legal Requirement
means that provision of such Legal Requirement from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision.
“Lien” shall mean any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, equitable interest, title retention or title reversion agreement,
preemptive right, community property interest or restriction of any nature,
whether accrued, absolute, contingent or otherwise (including any restriction on
the voting of any security, any restriction on the transfer of any security or
other asset, any restriction on the receipt of any income derived from any
asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset).
“Lime Purchaser” shall mean either Lime or a wholly-owned Subsidiary of Lime, as
determined by Lime in its sole discretion.

 



--------------------------------------------------------------------------------



 



“Lime Shares” shall mean the number of shares of Lime Common Stock to be issued
to the Sellers upon the terms and subject to the conditions set forth in this
Agreement.
“Losses” shall mean damages, liabilities, losses, claims, diminution in value,
obligations, liens, assessments, judgments, Taxes, fines, penalties, reasonable
costs and expenses (including, without limitation, reasonable fees of counsel)
and including all amounts paid in investigation, defense or settlement of the
foregoing.
“Merger” shall mean the merger following the Closing of the Company with and
into Lime, the Lime Purchaser or a wholly-owned Subsidiary of Lime not the Lime
Purchaser, in accordance with Section 253 of the Delaware General Corporation
Law
“Organizational Documents” shall mean an Entity’s certificate or articles of
incorporation and bylaws (in the case of a corporation) and similar
organizational documents (in the case of other types of Entities).
“Person” shall mean any individual, Entity or Governmental Body.
“Representatives” shall mean any party’s respective directors, officers,
employees, investment bankers, attorneys, accountants or other advisors or
representatives.
“SEC” shall mean the United States Securities and Exchange Commission.
“SEC Reports” shall mean the reports, registration statements and definitive
proxy statements filed by an issuer with the SEC. “Company SEC Reports” shall
refer to the SEC Reports filed by the Company and “Lime SEC Reports” shall refer
to the SEC Reports filed by Lime.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
An Entity shall be a “Subsidiary” of another Person if such Person directly or
indirectly owns, beneficially or of record, (a) an amount of voting securities
of other interests in such Entity that is sufficient to enable such Person to
elect at leased a majority of the members of such Entity’s board of directors or
other governing body, or (b) at least 50% of the outstanding equity or
membership interests of such Entity.
“Tax” shall mean any tax (including any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem tax,
transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.
“Warrants” shall mean any options, stock appreciation rights, warrants,
convertible or exchangeable securities or other rights, contracts, commitments,
agreements, understandings or arrangements of any kind relating to the issuance
of any equity interests, or similar rights of an issuer or granting to any
Person any right to participate in the equity or income of the issuer or to
participate in or direct the election of any director or officer of the issuer
or the manner in which any shares of capital stock or other securities of the
issuer are voted, or other rights of any kind (absolute, contingent or
otherwise) entitling any party to acquire or otherwise receive from the issuer
any shares of capital stock or other securities or receive or exercise any
benefits or rights similar to any rights enjoyed by or inuring to the holder of
capital stock of the issuer, including without limitation “phantom stock” or
stock appreciation rights. “Lime Warrants”

 



--------------------------------------------------------------------------------



 



shall mean the foregoing definition as applied to Lime as the issuer and
“Company Warrants” shall mean the foregoing definition as applied to the Company
as the issuer.
ARTICLE 2
TRANSACTIONS AT THE CLOSING
     2.1 Purchase and Sale of Shares. Upon the terms and subject to the
conditions set forth in this Agreement and in reliance upon the representations
and warranties contained herein, at the Closing, each Seller shall sell and
deliver to the Lime Purchaser the Shares owned by such Seller as set forth on
Schedule A and the Lime Purchaser shall purchase the Shares free and clear of
all Liens, for the Purchase Price determined in accordance with this Section 2.
     2.2 Purchase Price. The consideration (the “Purchase Price”) to be paid by
the Lime Purchaser to each Seller for its Shares shall be a number of Lime
Shares as reflected on Schedule A.
     2.3 Conditions to Closing. The closing of the Transaction (the “Closing”)
is subject to (i) the representations and warranties contained in Articles 3, 4
and 5 being true and correct at and as of the Closing Date (as defined below) as
if made or given on and as of the Closing Date; (ii) Lime shall have been
afforded access to information as provided in Section 6.3; and (iii) Lime shall
have obtained the Required Approval and it shall have become effective pursuant
to Section 14(c) of the Exchange Act.
     2.4 Closing. The Closing shall take place at the offices of Reed Smith LLP,
10 S. Wacker Drive, Chicago Illinois 60606, or at such other place as the
Company shall designate in writing to Sellers. Lime shall provide Sellers with
at least five (5) business days’ notice in advance of the closing date (the
“Closing Date”), which notice shall identity the Lime Purchaser and shall
include a certification by Lime’s Chief Executive Officer that the Required
Approval has been obtained and become effective pursuant to Section 14(c) of the
Exchange Act. At the Closing, the Sellers shall convey and deliver to the Lime
Purchaser stock certificates representing all of the Shares, duly endorsed in
blank or accompanied by stock powers duly executed in blank, against payment of
the Purchase Price for the Shares, as provided in Section 2.2, and Lime, on
behalf of the Lime Purchaser, shall deliver to each Seller the Lime Shares
indicated on Schedule A.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
     Sellers’ Representative hereby represents and warrants to Lime, as of the
date hereof and as of the Closing Date:
     3.1 Organization. The Company is a corporation, validly existing and in
good standing under the laws of the State of Delaware and has all corporate
power and authority to own, lease, and operate its properties and to carry on
its business as it is now being conducted. To the best knowledge of Sellers’
Representative, the Company is duly organized under the laws of the State of
Delaware and has all necessary governmental approvals to own, lease, and operate
its properties and to carry on its business as it is now being conducted.
Sellers’ Representative has delivered to Lime complete and correct copies of the
Organizational Documents, the stockholder record list, prepared by the Company’s
transfer agent as of November 4, 2008 (the “Stock Ledger”) and originals or
copies of minutes of director meetings and consents in lieu of meetings in
possession of the Company since June 2004 (collectively, the “Minutes”). To the
best knowledge of Sellers’ Representative, the Stock Ledger is complete,
accurate and current and

 



--------------------------------------------------------------------------------



 



the Minutes are complete, accurate and current in all material respects. The
Company has no direct or indirect Subsidiaries.
     3.2 Capitalization; Title to Shares
          (a) The Company’s authorized capital stock consists solely of
2,000,000,000 shares of Company Common Stock and 20,000,000 shares of preferred
stock. The Shares represent at least ninety percent (90%) of the issued and
outstanding shares of Company Common Stock. As of the date hereof
(i) 1,167,621,940 shares of Company Common Stock are issued and outstanding, and
(ii) 832,378,060 shares of Company Common Stock are held by the Company as
non-voting treasury shares. No preferred stock is issued and outstanding. All
outstanding shares of Common Stock are and will on the Closing Date be validly
issued, fully paid and non-assessable.
          (b) To the best knowledge of Sellers’ Representative, (i)
Schedule 3.2(b) is a true and complete list as of the date hereof, and as of the
Closing Date, of all issued and outstanding Warrants, the number of shares of
Company Common Stock subject to each such Warrant, and the name of each Warrant
holder; and (ii) except as set forth on Schedule 3.2(b), there are no
outstanding Warrants.
          (c) To the best knowledge of Sellers’ Representative: (i) the Company
has not issued any securities in violation of any preemptive or similar rights;
(ii) except for 109,902,680 shares of Company Common Stock reserved for issuance
upon exercise of Warrants, there are no shares of capital stock or other
securities of the Company reserved for issuance for any purpose; and (iii) the
Company is not a party to any voting agreements, voting trusts, proxies or other
agreements, instruments or understandings with respect to the voting of any
shares of the capital stock or other securities of the Company, or any agreement
with respect to the transferability, purchase or redemption of any shares of
capital stock or other securities of the Company.
     3.3 Company SEC Reports. To the best knowledge of Sellers’ Representative,
as of their respective dates, the Company SEC Reports:  (a) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, applicable to such
Company SEC Reports; and (b) did not at the time they were filed (and if amended
or superseded by a filing, then on the date of such filing and as so amended or
superseded) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     3.4 Company Changes. To the best knowledge of Sellers’ Representative,
except as set forth on Schedule 3.4 or disclosed in the SEC Reports, other than
any loans made by the Company to Lime, since December 31, 2007, there have not
been: (a) any transactions by the Company, or any changes in the assets or
liabilities of the Company, which, either individually or in the aggregate, are
material to the financial condition of the Company; (b) any changes in the
accounting practices, depreciation or amortization policies or rates theretofore
adopted by any of the Company, or any revaluation of any of its assets; (c) the
entry into any material contract or other binding obligation with any party
other than Lime which is not immediately terminable by the Company without
penalty; (d) any declaration, setting aside or payment of any dividend (whether
in cash, stock or property) with respect to the Company Common Stock, or any
other distribution to the stockholders of the Company, whether of record or
beneficial other than in the ordinary course of business; (e) any amendment to
the Organizational Documents of the Company; (f) the issuance or repricing of
any Warrants with respect to Company Common Stock; (g) any reclassification of
shares of Company Common Stock; (h) the authorization, issuance or reservation
of any shares of capital stock of the Company; (i) any new, or changes in any,
Tax election or method of

 



--------------------------------------------------------------------------------



 



accounting for Tax purposes; or (j) any agreement by the Company to do any of
the things described in the preceding clauses.
     3.5 Full Disclosure. To the best knowledge of Sellers’ Representative, no
written information furnished by Sellers’ Representative to Lime in connection
with this Agreement contains, as of the date of such written information, any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
     3.6 Litigation. To the best knowledge of Sellers’ Representative, there is
no litigation, claim, proceeding, or governmental investigation pending or
threatened against the Company or the Sellers that seeks to delay or prevent the
consummation of, or which would be reasonably likely to adversely affect the
Sellers’ ability to consummate, the Transaction.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF EACH SELLER
Each Seller represents and warrants to Lime, for himself and not on behalf of
any other Seller, as of the date hereof and as of the Closing Date as follows:
     4.1 Authority; No Conflict.
          (a) Seller has all necessary individual power, capacity and authority
to execute and deliver this Agreement, to perform Seller’s obligations
hereunder, and to consummate the Transaction. This Agreement has been duly and
validly executed and delivered by Seller and constitutes the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to rights of creditors generally and (ii) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
          (b) Neither the execution and delivery of this Agreement nor the
performance thereof do or will, directly or indirectly (with or without notice
or lapse of time or both), (i) contravene, conflict with, or result in a
violation of any Legal Requirements to which the Seller, or any of the Seller’s
Shares, are subject; or (ii) contravene, conflict with, or result in a violation
or breach of any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or to cancel, terminate, or modify, any contract to which the Seller is a party,
except, in the case of clauses (i) and (ii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not prevent the Seller from
performing Seller’s obligations under this Agreement in any material respect.
          (c) The execution and delivery of this Agreement by the Seller does
not, and the performance of this Agreement will not, require any Consent of, or
filing with or notification to, any Governmental Body, except (i) for applicable
requirements, if any, of the Exchange Act, the Securities Act and state
securities or “blue sky” laws (“Blue Sky Laws ”), and (ii) such other Consents,
filings or notifications where failure to obtain such Consents, or to make such
filings or notifications, would not prevent the Seller from performing his, her
or its obligations under this Agreement.
     4.2 Ownership. Seller owns, beneficially or of record, the number of Shares
set forth opposite the Seller’s name on Schedule A hereto, free and clear of any
and all Liens or other restrictions on transfer, other than those arising under
the Exchange Act, the Securities Act, Blue Sky Laws and other

 



--------------------------------------------------------------------------------



 



securities laws. Except as set forth on Schedule 3.2(b), Seller does not own any
Warrants of the Company other than the Shares.
     4.3 Access to Information. Seller has had an opportunity to review this
Agreement with assistance of counsel and other advisors of Seller’s own
choosing.
     4.4 Review of Lime SEC Reports. Seller has had access to the Lime SEC
Reports and the Company SEC Reports and has had an opportunity to review the
Lime SEC Reports and the Company SEC Reports with assistance of counsel and
other advisors of Seller’s own choosing. Seller and Seller’s advisors have been
afforded the opportunity to ask questions of and receive answers from Lime
regarding Lime and the Lime SEC Reports.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF LIME
Lime represents and warrants to the Sellers as of the date hereof and as of the
Closing Date as follows:
     5.1 Organization and Good Standing. Lime is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
as now being conducted, to own or use its properties and assets that it purports
to own or use, and to perform all of its obligations under contracts to which
Lime is party or by which Lime or any of its assets are bound. Lime is duly
qualified to do business as a foreign corporation and is in good standing (where
such concept is applicable) under the laws of each state or other jurisdiction
in which either the ownership or use of the properties owned or used by it, or
the nature of the activities conducted by it, requires such qualification,
except where the failure to be so qualified could not reasonably be expected to,
individually or in the aggregate, result in a material adverse effect on Lime.
     5.2 Authority; No Conflict.
          (a) Other than obtaining the Required Approval: (i) Lime has all
necessary corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; (ii) the execution and delivery of
this Agreement by Lime have been duly and validly authorized by all necessary
corporate action and no other corporate proceedings on the part of Lime are
necessary to authorize this Agreement; (iii) this Agreement has been duly and
validly executed and delivered by Lime and, assuming the due execution and
delivery of this Agreement by the Sellers, constitutes the legal, valid and
binding obligation of Lime, enforceable against Lime in accordance with its
terms subject to the effect of (A) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to rights of creditors generally, and (B) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
          (b) The execution and delivery of this Agreement does not and will
not, directly or indirectly (with or without notice or lapse of time or both);
(i) contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of Lime, or (ii) contravene, conflict with, or result
in a violation of, any Legal Requirement.
          (c) The execution and delivery of this Agreement by Lime does not
require any Consent of, or filing with or notification to, any Governmental
Body, except (i) for applicable requirements, if any, of the Exchange Act, the
Securities Act, the Marketplace Rules, and Blue Sky Laws, and (ii) such other
Consents, filings or notifications where failure to obtain such Consents, or to
make

 



--------------------------------------------------------------------------------



 



such filings or notifications, would not prevent Lime from performing its
obligations under this Agreement in any material respect.
     5.3 Capitalization. The authorized capital stock of Lime consists of
200,000,000 shares of Lime Common Stock and 1,000,000 shares of Series A-1
Convertible Preferred Stock, US $0.01 par value per share (“Lime Preferred
Stock”). As of the date hereof, (a) 9,555,053 shares of Lime Common Stock are
issued and outstanding, all of which are duly authorized, validly issued, fully
paid and nonassessable, (b)  546,424 shares of Lime Common Stock are reserved
for issuance upon exercise of outstanding Warrants, and (c) 358,710 shares of
Lime Preferred Stock are issued and outstanding, all of which are duly
authorized, validly issued, fully paid and nonassessable. Lime has accepted
subscription agreements for another 933,049 shares of Lime Common Stock and for
Warrants to purchase 233,263 shares of Lime Common Stock, and such shares and
warrants will be issued prior to the Closing in accordance with the terms of the
subscription agreements.
     5.4 Availability of Common Stock. Lime has authorized but unissued shares
of Lime Common Stock in an amount sufficient to consummate the Transaction.
     5.5 Lime SEC Reports. As of their respective dates, the Lime SEC Reports:
(a) were prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be,
applicable to such Lime SEC Reports, and (b) did not at the time they were filed
(and if amended or superseded by a filing, then on the date of such filing and
as so amended or superseded) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
     5.6 Absence of Certain Changes. Except as described in that certain Written
Consent in Lieu of Meeting, executed by the stockholders of Lime on November 13,
2008, a copy of which has previously been delivered to Sellers, since
September 30, 2008, there has not been any change which by itself or in
conjunction with all other such changes, has had or could reasonably be expected
to have a material adverse effect, except as disclosed in the Lime SEC Reports.
     5.7 Full Disclosure. No written information furnished by Lime to Sellers in
connection with this Agreement contains, as of the date of such written
information, any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     5.8 Litigation. There is no litigation, claim, proceeding, or governmental
investigation pending or threatened against Lime that seeks to delay or prevent
the consummation of, or which would be reasonably likely to adversely affect the
Lime’s ability to consummate, the Transaction.
ARTICLE 6
ADDITIONAL AGREEMENTS
     6.1 No Company Changes. From the date hereof through the Closing Date, each
Seller who is a director or officer of the Company agrees that such Seller will
not, directly or indirectly, as a stockholder, director or officer of the
Company, take or permit to occur any action or inaction which could result in
any of the representations and warranties set forth in Article 3 to be no longer
true in all material respects.

 



--------------------------------------------------------------------------------



 



     6.2 Required Approval. Lime agrees to use its reasonable best efforts to
obtain the consent of a majority of its stockholders and to file the Information
Statement on or before February 1, 2009 for the purpose of obtaining the
Required Approval, and each Seller agrees to vote or cause to be voted all
shares of Lime Common Stock and Lime Preferred Stock over which Seller has
voting power in favor of such action.
     6.3 Due Diligence. From the date hereof through the Closing Date, Sellers’
Representative agrees to give, and to cause the Company to give, Lime, its
counsel, accountants and other representatives access to the properties, books,
records, contracts and documents of the Company for purpose of such inspection
as Lime deems appropriate, and shall furnish or cause to be furnished to Lime
and its representatives all information with respect to the business and affairs
of the Company as Lime may request.
     6.4 Market Standoff. From the date hereof through the Closing Date or date
of termination of this Agreement, if applicable, each Seller hereby agrees not
to sell, offer to sell, contract to sell (including, without limitation, any
short sale), grant any option to purchase, pledge or otherwise transfer or
dispose of (other than to donees who agree to be similarly bound) any Lime
Common Stock or Company Common Stock beneficially owned by such Seller.
     6.5 Other Company Stockholders. Following the Closing Date, Lime will offer
or otherwise effect to the remaining stockholders of the Company an exchange of
Lime Common Stock for their shares of Company Common Stock at the Exchange
Ratio.
     6.6 General Release. Effective upon the Closing Date:
          (a) Each Seller, for Seller and Seller’s heirs, devisees, legal
representatives, successors, and assigns (each, a “Releasing Party” and,
collectively, the “Releasing Parties”), does hereby acknowledge complete
satisfaction of and does hereby fully, finally, and forever release and
discharge each of the Company and its directors and officers (collectively, the
“Released Parties”) of and from any and all commitments, actions, debts, claims,
counterclaims, suits, causes of action, damages, demands, liabilities,
obligations, costs, expenses, and compensation of every kind or nature
whatsoever, past, present, or future, at law or in equity, whether known or
unknown, contingent or otherwise, which such Releasing Parties, or any of them,
had, has, or may have had at any time in the past and through and including the
Closing Date, against the Released Parties, or any of them, which relate to or
arise out of such Releasing Party’s relationship with the Company or any of its
predecessors or Affiliates, or such Releasing Party’s rights or status as a
stockholder of the Company or any of its predecessors or Affiliates, and further
including, without limitation, any claims of fraud or fraudulent inducement in
connection with the negotiation, execution, delivery, and performance of this
Agreement (collectively, the “Causes of Action”); provided, however, that
nothing in this Section shall release, acquit, or discharge any Causes of Action
or preclude a lawsuit or claim in respect of any Causes of Action that a
Releasing Party may have or bring arising under this Agreement or the other
documents and agreements executed and delivered pursuant to this Agreement, or
that a Releasing Party may have or bring arising under his respective
Indemnification Agreement or the bylaws of the Company, or any other rights of
indemnification or constitution of law or in equity.
          (b) Each Releasing Party represents, warrants, covenants, and agrees
that such Releasing Party (a) has not and will not assign any Causes of Action
or possible Causes of Action against any Released Party, (ii) fully intends to
release all Causes of Action against the Released Parties, including, without
limitation, unknown and contingent Causes of Action (other than those
specifically reserved above), and (iii) has consulted with counsel with respect
to the matters covered hereby and has been fully apprised of the consequences
hereof.

 



--------------------------------------------------------------------------------



 



          (c) Each Releasing Party covenants and agrees not to institute any
litigation, lawsuit, claim, or action against any of the Released Parties with
respect to any released Causes of Action.
     6.7 Best Efforts. As soon as practicable, Lime shall commence and continue
in good faith to take all reasonable action required to obtain all consents,
approvals and agreements of, and to give all notices to and make all filings
with, any third parties, including Governmental Authorities, necessary or
appropriate to authorize, approve or permit the full and complete consummation
of the Transaction and the Merger. In addition, Lime shall use its best efforts
to take, or cause to be taken, all action or do, or cause to be done, all things
necessary, proper or advisable under this Agreement, applicable laws and
regulations to enable, consummate, make effective and evidence the Transaction
and the Merger.
     6.8 Directors’ and Officers’ Insurance and Indemnification.
          (a) Continuation of Existing Indemnification. Lime agrees that all
rights to indemnification now existing or hereafter arising at or prior to the
Closing in favor of the directors or officers of the Company as provided in its
Certificate of Incorporation or Bylaws as in effect on the date hereof or
pursuant to the Indemnification Agreements in effect on the date hereof shall
survive the Closing and shall continue in full force and effect for a period of
not less than six years from the Closing; provided, however, that in the event
any claim or claims are asserted or made within such six year period, all rights
to indemnification in respect of any such claim or claims shall continue until
final disposition of any and all such claims. After the Closing, Lime shall
continue to perform the obligations of the Company under the Indemnification
Agreements. Without limiting the foregoing, in the event that any party covered
by existing indemnification protection becomes involved in any capacity in any
action, proceeding or investigation in connection with any matter, including the
transactions contemplated hereby, occurring prior to, and including, the
Closing, Lime shall periodically advance to such party its legal and other
expenses (including the cost of any investigation and preparation incurred in
connection therewith), provided that such funds advanced shall be promptly
returned to the Company in the event it shall be judicially determined that such
party is not entitled to indemnification by the Company or Lime.
          (b) Cooperation. In the event any action, suit, proceeding or
investigation challenging this Agreement or the ability of the parties hereto to
consummate the Transaction is commenced by a third party, whether before or
after the Closing, Lime and the Sellers’ Representative agree (except for
matters involving any breach of an Article 4 representation, in which chase the
applicable Seller agrees) to cooperate and use all reasonable efforts to defend
against and respond thereto.
     6.9 Indemnity of Sellers. Each Seller makes no representation or warranty
regarding and shall have no responsibility for (a) the truth or accuracy of any
information with respect to or supplied by Lime, or any of its Affiliates
(except for information supplied in writing by such Seller) contained in the
Information Statement or the Registration Statement or any amendment or
supplement thereto, or (b) the conformance of the Information Statement with the
requirements of the Exchange Act and other applicable law, or (c) the
conformance of the Registration Statement with the requirements of the
Securities Act and other applicable law. With respect to such information, and
in addition to the obligations under Section 6.8 above, Lime shall indemnify
each Seller, director and officer of the Company as of the date hereof
(collectively, the "Indemnified Party”), against any (i) losses, claims, damages
or liabilities, joint or several, and amounts paid in any settlement approved by
Lime (which approval shall not be unreasonably withheld or delayed) in
connection with the foregoing, to which any of such persons may be subject, and
(ii) legal or other expenses reasonably incurred by such persons in connection
with investigating or defending against any such losses, claims, damages or
liabilities insofar as such losses, claims, damages or liabilities are caused by
(A) any untrue statement or alleged untrue statement of a material fact
contained in the Information Statement or Registration Statement, or any

 



--------------------------------------------------------------------------------



 



amendment or supplement thereto, (B) arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, (C) the
failure of the Information Statement to comply with the requirements of the
Exchange Act and other applicable law, or (D) the failure of the Registration
Statement to comply with the requirements of the Securities Act and other
applicable law. This indemnity shall be payable as incurred and on demand. Each
person entitled to be indemnified pursuant to this Section 6.9 shall give notice
to Lime in writing promptly after obtaining knowledge of any claim or litigation
for which indemnity may be had hereunder, but failure to do so shall not affect
the right to indemnity hereunder. Lime shall only be obligated under this
Section to pay the costs and expenses of one counsel for the Indemnified Parties
as a group. If the indemnification provisions above are unavailable or
insufficient to hold harmless the Indemnified Party in respect of any losses,
claims, damages, or liabilities, then Lime shall contribute to the amount paid
or payable by such Indemnified Party as a result of such losses, claims, damages
or liabilities in such proportion as is appropriate to reflect the relative
fault of such Indemnified Party, on the one hand, and Lime, on the other hand.
     6.10 Notification of Certain Matters.
          (a) Lime shall give prompt notice to the Sellers’ Representative of
(i) the occurrence, or failure to occur, of any event which occurrence or
failure to occur would be likely to cause any representation or warranty made by
Lime in this Agreement to be untrue or inaccurate in any material respect at any
time from the date hereof to the Closing; (ii) any notice of, or other
communication relating to, a default or event which, with notice or lapse of
time or both, would become a default, received by Lime prior to the Closing,
under any agreement, indenture or instrument to which Lime or any of its
subsidiaries is a party or is subject which default would materially and
adversely affect the ability of Lime to perform its obligations hereunder and to
effect the Closing; (iii) any notice or other communication from any third party
received by Lime alleging that the consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement; and
(iv) any notice or other communication from any regulatory authority received by
Lime in connection with the Transaction or the Merger.
          (b) Sellers’ Representative shall give prompt notice to Lime (i) upon
Seller’s Representative obtaining knowledge of the occurrence, or failure to
occur, of any event which occurrence or failure to occur would be likely to
cause any representation or warranty made by any Seller in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing; (ii) of any notice of, or other communication relating to, a
default or event which, with notice or lapse of time or both, would become a
default, received by Sellers’ Representative prior to the Closing, under any
agreement, indenture or instrument to which any Seller is a party or is subject
which default would materially and adversely affect the ability of such Seller
to perform Seller’s obligations hereunder and to effect the Closing; (iii) of
any notice or other communication from any third party received by Sellers’
Representative alleging that the consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement; and
(iv) of any notice or other communication from any regulatory authority received
by Sellers’ Representative in connection with the Transaction or the Merger .
     6.11 Company Patents. Lime shall maintain in effect, for a period of not
less than one (1) year following the Closing, the Company patents set forth in
Schedule 6.11.
     6.12 Company Warrants. Notwithstanding any provisions to the contrary in
the Company Warrants which may provide for expiration or cancellation on a
change of control or merger of the Company, Lime agrees to offer (the “Warrant
Offer”) to each Company Warrant holder the right to exchange such holder’s
Company Warrants for new Lime Warrants to acquire such number of shares of

 



--------------------------------------------------------------------------------



 



Lime Common Stock as such holder would have received had the holder exercised
the Company Warrant in full prior to the Merger. Any such new Warrant will have
an aggregate exercise price equal to the aggregate exercise price under the
applicable Company Warrant, shall have the same expiration date as the
applicable Company Warrant, and shall otherwise be in form and substance
reasonably acceptable to Sellers’ Representative. The Warrant Offer shall be
transmitted to each Warrant holder within 30 days following the Closing together
with the form of the new Lime Warrant. Copies of each Warrant Offer and form of
new Lime Warrant shall also be provided to Sellers’ Representative.
     6.13 No Legal Actions. Lime shall, and Sellers’ Representative shall cause
the Company to, execute contemporaneously with the execution hereof, a general
release and agreement (the "General Release”) in substantially the form attached
hereto as Exhibit 1. The General Release shall constitute a separate agreement,
the consideration for which shall be the agreement of each Seller to approve and
execute this Agreement and the General Release shall survive the expiration or
other termination of this Agreement.
     6.14 Appointment of Board of Directors. Within ten (10) days following the
Closing, Lime shall use its best efforts to cause Christopher W. Capps to be
appointed as a director of Lime. Unless otherwise notified by Richard P.
Kiphart, for so long as Richard P. Kiphart shall own any of the capital stock of
Lime, Lime shall use its best efforts to cause Mr. Capps to be nominated as a
director for each election of directors, unless Mr. Capps shall have resigned or
been removed in accordance with Delaware law.
     6.15 Registration Statement. Lime shall prepare and file a registration
statement with the SEC under the Securities Act on Form S-4, registering the
Lime Common Stock to be issued in connection with the Merger (the “Registration
Statement”), no later than December 31, 2008. Thereafter, Lime shall use its
best efforts to cause such Registration Statement to be declared effective as
soon as possible. Without limiting the foregoing, Lime will promptly respond to
all SEC comments, inquiries and requests.
     6.16 Merger. Lime shall effect the Merger within forty-five (45) days
following the Closing, or, if later, within 5 business days after the
effectiveness of the Registration Statement. Among the terms of the Merger, the
separate corporate existence of the Company will terminate and each of the
outstanding shares of Company Common Stock not already owned by Lime shall be,
at the Company stockholder’s election, converted into shares of Lime Common
Stock at the Exchange Ratio set forth on Schedule B or converted into the right
to receive cash at the rate of $0.008625 per share.
     6.17 Reports under Exchange Act. With a view to making available to the
Sellers the benefits of Rule 144 under the Securities Act, or any other similar
rule or regulation of the SEC that may at any time permit the Sellers to sell
the Lime Shares to the public without registration (“Rule 144”), Lime agrees to:
(a) make and keep adequate current public information available, within the
meaning of Rule 144; (b) file with the SEC in a timely manner all reports and
other documents required of Lime under the Securities Act and the Exchange Act
so long as Lime remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of
Rule 144; and (c) furnish to each Seller so long as such Seller owns any Lime
Shares, promptly upon request (i) a written statement by Lime, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (ii) a copy of or free online access to the most recent Lime
SEC Reports, and (iii) such oher information as may reasonably be requested by a
Seller in order to sell Lime Shares pursuant to Rule 144 without registration.

 



--------------------------------------------------------------------------------



 



ARTICLE 7
SURVIVAL; INDEMNIFICATION
     7.1 Survival.
          (a) The representations, warranties, covenants, and agreements of the
Sellers made herein and in all agreements, documents, and instruments executed
and delivered by each Seller in connection herewith (i) are material, shall be
deemed to have been relied upon by Lime, and shall survive the execution hereof
regardless of any investigation on the part of Lime or its Representatives, with
Lime reserving its rights hereunder, and (ii) shall bind each Seller’s
successors and assigns, whether so expressed or not, and shall inure to the
benefit of Lime and its respective successors and assigns.
          (b) The representations and warranties of the parties made herein and
in all agreements, documents, and instruments executed and delivered by any
party in connection herewith shall expire and be of no further force or effect
on March 31, 2009, except that any written claim for breach thereof made prior
to such expiration date and delivered to the party against whom such claim is
made shall survive thereafter and, as to any such claim, such applicable
expiration will not effect the rights to indemnification of any party hereunder;
provided, however, that any such written claim with respect to fraud,
intentional misrepresentation or willful breach, may be given at any time.
     7.2 Indemnification.
          (a) Indemnification by the Sellers. Each Seller acknowledges and
agrees that Lime has relied on the representations, warranties, covenants and
other agreements of such Seller contained in this Agreement. Accordingly, each
Seller, on his/her/its own behalf and on behalf of his/her/its Seller’s
successors, executors, administrators, estate, heirs and assigns (collectively,
the “Stockholder Indemnifying Parties”) agrees to severally defend, indemnify
and hold Lime, its directors, officers, employees and agents (collectively, the
“Lime Indemnified Parties”) harmless from and against any and all Losses as the
same are incurred, of any kind or nature whatsoever (whether or not arising out
of third-party claims) which may be sustained or suffered by any such Lime
Indemnified Party based upon, arising out of, or by reason of (i) any breach of
any representation or warranty made by such Seller in this Agreement; (ii) any
breach of any covenant or agreement made by such Seller in this Agreement, and
(iii) the inaccuracy or incompleteness of any information provided to Lime in
writing by such Seller and stated specifically to be used for inclusion in the
Information Statement or the Registration Statement.
          (b) Notice; Payment of Losses; Defense of Third-Party Claims.
     (i) With respect to any claim for indemnification based on breach of any
covenant or agreement made by the Sellers in this Agreement, and as to which
there is no third party claim, Lime shall notify Sellers’ Representative of such
breach and claim, which notice shall provide reasonable detail as to the alleged
breach and Sellers’ Representative shall have ten (10) business days to effect a
cure of such breach. If such cure cannot be effected, or if the Sellers’
Representative contests such breach, the parties shall proceed with the claim
for indemnification as provided in Section 7.2(b)(iii) below.
     (ii) For all indemnification claims other than those provided for in
Section 7.2(b)(i) above, a Lime Indemnified Party shall give written notice of a
claim for indemnification to the applicable Stockholder Indemnifying Party
promptly after receipt of any written claim by any third party and in any event
not later than twenty (20) business days after receipt of any such

 



--------------------------------------------------------------------------------



 



written claim (or not later than ten (10) business days after the receipt of any
such written claim in the event such written claim in the form of a formal
complaint filed with a court of competent jurisdiction and served on the Lime
Indemnified Party or in the form of a final determination by any Governmental
Body); provided, however, that failure to give such notice shall not limit the
right of the Lime Indemnified Party to recover indemnity or reimbursement except
to the extent that the Stockholder Indemnifying Party suffers any material
prejudice or material harm with respect to such claim as a result of such
failure. The Lime Indemnified Party shall provide the Stockholder Indemnifying
Party with such further information concerning any such claims as the
Stockholder Indemnifying Party may reasonably request by written notice.
     (iii) Within ten (10) business days after receiving notice of a claim for
indemnification or reimbursement, the Stockholder Indemnifying Party shall, by
written notice to the Lime Indemnified Party, either (i) concede or deny
liability for the claim in whole or in part, or (ii) in the case of a claim
asserted by a third party, advise that the matters set forth in the notice are,
or will be, subject to contest or legal proceedings not yet finally resolved. If
the Stockholder Indemnifying Party concedes liability in whole or in part, it
shall, within twenty (20) business days of such concession, pay the amount of
the claim to the Lime Indemnified Party to the extent of the liability conceded.
Any such payment shall be made in immediately available funds equal to the
amount of such claim so payable. If the Stockholder Indemnifying Party denies
liability in whole or in part or advises that the matters set forth in the
notice are, or will be, subject to contest or legal proceedings not yet finally
resolved, then the Stockholder Indemnifying Party shall make no payment (except
for the amount of any conceded liability payable as set forth above and
reimbursement of expenses as set forth herein) until the matter is resolved in
accordance with this Agreement.
     (iv) In the case of any third party claim, if, within ten (10) business
days after receiving the notice described in the preceding paragraph (a), the
Stockholder Indemnifying Party gives written notice to the Lime Indemnified
Party stating that the Stockholder Indemnifying Party would be liable under the
provisions hereof for indemnity in the amount of such claim if such claim were
valid and that the Stockholder Indemnifying Party disputes and intends to defend
against such claim, liability or expense at the Stockholder Indemnifying Party’s
own cost and expense, then, except as provided below, counsel for the defense
shall be selected by the Stockholder Indemnifying Party (subject to the consent
of such Lime Indemnified Party which consent shall not be unreasonably withheld)
and such Stockholder Indemnifying Party shall not be required to make any
payment to such Lime Indemnified Party with respect to such claim, liability or
expense as long as the Stockholder Indemnifying Party is conducting a good faith
and diligent defense at its own expense; provided, however, that the assumption
of defense of any such matters by the Stockholder Indemnifying Party shall
relate solely to the claim, liability or expense that is subject or potentially
subject to indemnification. If the Stockholder Indemnifying Party assumes such
defense in accordance with the preceding sentence, it shall have the right, with
the consent of such Lime Indemnified Party, which consent shall not be
unreasonably withheld, to settle all indemnifiable matters related to claims by
third parties which are susceptible to being settled provided the Stockholder
Indemnifying Party’s obligation to indemnify such Lime Indemnified Party
therefor will be fully satisfied only by payment of money by the Stockholder
Indemnifying Party pursuant to a settlement which includes a complete release of
such Lime Indemnified Party. The Stockholder Indemnifying Party shall keep such
Lime Indemnified Party apprised of the status of the claim, liability, or
expense and any resulting suit, proceeding or enforcement action, shall furnish
such Lime Indemnified Party with all documents and information that such Lime
Indemnified Party shall reasonably request, and shall consult with such Lime
Indemnified Party prior to acting on major matters, including settlement
discussions. Notwithstanding anything herein stated, such Lime Indemnified Party
shall at all

 



--------------------------------------------------------------------------------



 



times have the right to fully participate in such defense at its own expense
directly or through counsel; provided, however, if the named parties to the
action or proceeding include both the Stockholder Indemnifying Party and such
Lime Indemnified Party and representation of both parties by the same counsel
would be inappropriate under applicable standards of professional conduct as set
forth in a reasoned written opinion issued by counsel for such Lime Indemnified
Party, the reasonable expense of separate counsel for such Lime Indemnified
Party shall be paid by the Stockholder Indemnifying Party. If (A) no such notice
of intent to dispute and defend is given by the Stockholder Indemnifying Party,
or if such diligent good faith defense is not being or ceases to be conducted,
or (B) the third party claim relates to breaches of representations and
warranties made by a Stockholder Indemnifying Party that relate to the Company,
its business or operations, Lime may undertake the defense of such claim,
liability, or expense at the Stockholder Indemnifying Party’s own cost and
expense (with counsel selected by Lime), and shall have the right to compromise
or settle, such claim, liability, or expense (exercising reasonable business
judgment). If such claim, liability, or expense is one that by its nature cannot
be defended solely by the Stockholder Indemnifying Party, then such Lime
Indemnified Party shall make available all information and assistance that the
Stockholder Indemnifying Party may reasonably request and shall cooperate with
the Stockholder Indemnifying Party in such defense.
          (c) Limitation on Contribution and Certain Other Rights. Each Seller
hereby agrees that if, following the Closing Date, any Losses become due from
such Seller pursuant to this Section 7.2 (a “Loss Payment ”), such Seller shall
have no rights against Lime, the Company or any of their directors, officers or
employees (in their capacity as such), whether by reason of contribution,
indemnification, subrogation or otherwise, in respect of any such Loss Payment,
and each Seller shall not take any action against Lime or any such Person with
respect thereto.
          (d) Limitations. The aggregate liability of each Seller under
Section 7.2 shall not exceed an amount equal to the number of shares of Company
Common Stock sold by such Seller multiplied by $0.008625, together with the
value of any Lime Warrants received by such Seller pursuant to Section 6.12.
ARTICLE 8
MISCELLANEOUS PROVISIONS
     8.1 Fees, Expenses and Taxes. Lime shall pay the fees and expenses of
Rutter Hobbs & Davidoff Incorporated, as counsel for the Sellers’
Representative, in connection with this Agreement and the Transaction. All other
fees, expenses and Taxes incurred in connection with this Agreement and the
Transaction shall be paid by the party incurring such fees, expenses, or Taxes.
Lime and the Sellers understand that the Transaction is a taxable event to the
Sellers and agree that the Transaction is not intended to be a tax-free
reorganization.
     8.2 Termination. This Agreement shall terminate by mutual agreement of Lime
and the Sellers’ Representative or if the Closing has not occurred by March 31,
2009. Upon termination of this Agreement no party shall have any liability to
any other party, unless the reason for termination is that the Closing has
failed to occur due to a breach of a party’s obligations hereunder.
     8.3 Amendment. This Agreement may not be amended, except by an instrument
in writing signed by or on behalf of Lime and the Sellers’ Representative.

 



--------------------------------------------------------------------------------



 



     8.4 Waiver.
          (a) Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by Legal Requirements, (i) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (ii) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.
          (b) At any time prior to the Closing Date, Lime (with respect to the
Sellers) and the Sellers’ Representative (with respect to Lime), may, to the
extent legally allowed, (i) extend the time for the performance of any of the
obligations or other acts of such other party to this Agreement, (ii) waive any
inaccuracies in the representation and warranties contained in this Agreement or
any document delivered pursuant to this Agreement and (iii) waive compliance
with any covenants, obligations or conditions contained in this Agreement. Any
agreement on the part of a party to this Agreement to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party.
     8.5 Entire Agreement. This Agreement and the documents and instruments and
other agreements among the parties hereto as contemplated by or referred to
herein constitute the entire agreement among the parties to this Agreement and
supersede all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof.
     8.6 Execution of Agreement; Counterparts; Electronic Signatures.
          (a) This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument, and shall become effective when counterparts have been signed
by each of the parties and delivered to the other parties; it being understood
that all parties need not sign the same counterpart.
          (b) The exchange of copies of this Agreement and of signature pages by
facsimile transmission (whether directly from one facsimile device to another by
means of a dial-up connection or whether mediated by the worldwide web), by
electronic mail in “portable document format”(“.pdf” format), or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by a combination of such means, shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of an original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.
     8.7 Governing Law. Except to the extent that the corporate laws of the
State of Delaware apply to a party, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Illinois, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.
     8.8 Consent to Jurisdiction; Venue. In any action or proceeding between
Lime and any of the Sellers arising out of or relating to this Agreement or the
Transaction, each of the parties: (a) irrevocably and unconditionally consents
and submits to the exclusive jurisdiction and venue of any state or federal
court located in the City of Chicago, Illinois (each, a “Chicago Court ”); and
(b) agrees

 



--------------------------------------------------------------------------------



 



that all claims in respect of such action or proceeding may be heard and
determined exclusively in any Chicago Court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
     8.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.
     8.10 Attorneys’ Fees. In any action at law or suit in equity to enforce
this Agreement or the rights of any of the parties hereunder, and except as
provided in Section 7 and Section 8.1 , the prevailing party in such action or
suit shall be entitled to receive a reasonable sum for its attorneys’ fees and
all other reasonable costs and expenses incurred in such action or suit.
     8.11 Assignments and Successors. This Agreement shall be binding upon, and
shall be enforceable by and inure solely to the benefit of, the parties hereto
and their respective successors and assigns; provided, however, that neither
this Agreement nor any of the Sellers’ rights hereunder may be assigned by any
Seller without the prior written consent of Lime, provided the assignment of
rights by any Seller to the Sellers’ Representative shall not require any such
consent.. Any attempted assignment of this Agreement or of any such rights by
any Seller without such consent shall be void and of no effect.
     8.12 No Third Party Rights. Except for the persons referenced in Sections
6.4, 6.6, 6.8, 6.9, 6.12, 6.13, and 6.14 who are intended third party
beneficiaries of such Sections and this Agreement, nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person (other than
the parties hereto) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.
     8.13 Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); or (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (a), in each
case to the following addresses or facsimile numbers and marked to the attention
of the person (by name or title) designated below (or to such other address,
facsimile number, e-mail address or person as a party may designate by notice to
the other parties) between the hours of 9:00 a.m. and 5:00 p.m. in the
recipient’s time zone:
If to Lime:
Lime Energy Co.
1280 Landmeier Road
Elk Grove Village, Illinois 60007-2410
Attention: Jeffrey R. Mistarz
Fax no.: (847) 437-4969
with a copy to:
Reed Smith LLP
10 S. Wacker Drive
Chicago, Illinois 60606-7507

 



--------------------------------------------------------------------------------



 



Attention: Evelyn Arkebauer
Fax no.: (312) 207-6400
If to any Seller, to the Sellers’ Representative and counsel on behalf of the
Sellers’ Representative:
Richard P. Kiphart
William Blair & Co.
222 W. Adams Street
Chicago, Illinois 60606
Fax no.: (312) 368-9418
with a copy to:
Rutter Hobbs & Davidoff Incorporated
1901 Avenue of the Stars, Suite 1700
Los Angeles, CA 90067-6018
Attention: Joel Weinstein
Fax no.: (310) 286-1728
     8.14 Legal Representation of the Parties . This Agreement was negotiated by
the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
     8.15 Enforcement of Agreement. Except as otherwise expressly provided
herein, any and all remedies herein expressly conferred upon a party hereunder
shall be deemed cumulative with and not exclusive of any other remedy conferred
hereby or by law on such party, and the exercise of any one remedy shall not
preclude the exercise of any other. The parties acknowledge and agree that each
other party hereunder would be irreparably damaged if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that any breach of this Agreement by a party hereunder could not be adequately
compensated in all cases by monetary damages alone. Accordingly, in addition to
any other right or remedy to which a party hereunder may be entitled, at law or
in equity, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.
     8.16 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     8.17 Appointment of Sellers’ Representative. Each Seller hereby irrevocably
authorizes and appoints Richard P. Kiphart (the “Sellers’ Representative”) as
such Seller’s representative and attorney-in-fact to act in the capacity
contemplated by this Agreement. If the Sellers’ Representative or any successor
shall resign, die or become unable to act as Sellers’ Representative, a
replacement shall be promptly appointed by a writing signed by Sellers who hold
a majority of the Shares being sold hereby, which replacement shall thereafter
be the Sellers’ Representative with the same powers and duties as the previous
Sellers’ Representative. Sellers’ Representative shall not be liable to any
Seller or any other person for anything which he may do or refrain from doing in
connection with this Agreement except in the event of fraud, or willful
misconduct by Sellers’ Representative. In connection with the exercise of his

 



--------------------------------------------------------------------------------



 



duties, Sellers’ Representative will be entitled to consult with and rely upon
legal counsel and other professional advisors, with the costs thereof to be
allocated among the Sellers, and Sellers’ Representative will have no liability
hereunder for actions taken in good faith reliance upon the advice of such
advisors.

 



--------------------------------------------------------------------------------



 



     8.18 Sellers (other than Sellers’ Representative) shall, jointly and
severally, indemnify Sellers’ Representative for, and hold him harmless against,
any Losses arising out of or in connection with his duties as Sellers’
Representative including the cost and expenses of defending himself against any
Losses, except for Losses arising from the fraud or willful misconduct of
Sellers’ Representative.
[ Remainder of page intentionally left blank – signature pages follow ]

-18A-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
STOCK PURCHASE AGREEMENT
LIME ENERGY CO. AND SELLERS (listed on Schedule A)
LIME:
Lime Energy Co.

         
By:
  /s/ Jeffrey Mistarz    
 
 
 
Jeffrey Mistarz    
 
  Executive Vice President and CFO    

SELLERS:
For completion by Seller who is a natural person:

     
 
Signature
   
 
   
 
Print Name
   
 
    For completion by Seller who is not a natural person (trust, partnership,
etc.):
 
   
 
Print Name of Entity
   

         
By:
       
 
 
 
   

     
 
Print Name and Title
   

-19-